97 N.Y.2d 745 (2002)
769 N.E.2d 347
742 N.Y.S.2d 601
In the Matter of KENNETH W. GIBBONS.
Court of Appeals of the State of New York.
Decided March 26, 2002.
Concur: Chief Judge KAYE and Judges SMITH, CIPARICK, WESLEY, ROSENBLATT and GRAFFEO. Taking no part: Judge LEVINE.

OPINION OF THE COURT
On the Court's own motion, based upon Justice Gibbons' representation that he "will take a voluntary suspension without *746 pay from [his] duties as Town Justice," it is determined that Kenneth W. Gibbons is suspended, without pay, effective immediately, from the office of Justice of the Glenville Town Court, Schenectady County, pending disposition of his request for review of a determination by the State Commission on Judicial Conduct.